UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
MICHAEL GRECCO PRODUCTIONS, INC., d/b/a
MICHAEL GRECCO PHOTOGRAPHY INC.,

                                   Plaintiff,                         MEMORANDUM AND ORDER
                                                                        18-CV-605 (RRM) (ST)

                 -against-

JUKELY, INC.,

                                    Defendant.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

        Along with its answer in this copyright infringement case, defendant Jukely, Inc.

(“Defendant”) filed an offer of judgment. (Doc. No. 14). Plaintiff Michael Grecco Productions,

Inc., d/b/a/ Michael Grecco Photography Inc. (“Plaintiff”) did not accept the offer and now

moves to strike it, arguing that Rule 68(a) of the Federal Rules of Civil Procedure expressly

provides that an offer of judgment shall not be filed unless it is accepted. Defendant opposes that

motion, arguing that Rule 5(a)(1)(E) of the Federal Rules of Civil Procedure requires that an

offer of judgment be served and that Rule 5(d) mandates that all papers served pursuant to Rule

5(a)(1) be filed with the Court.

        Rule 68(a) sets forth the following detailed procedure for serving and filing an offer of

judgment:

                 At least 14 days before the date set for trial, a party defending
                 against a claim may serve on an opposing party an offer to allow
                 judgment on specified terms, with the costs then accrued. If, within
                 14 days after being served, the opposing party serves written notice
                 accepting the offer, either party may then file the offer and notice
                 of acceptance, plus proof of service. The clerk must then enter
                 judgment.
This provision is, as one court has noted, “really unambiguous.” Kason v. Amphenol Corp., 132

F.R.D. 197, 197 (N.D. Ill. 1990). Discussing an earlier version of Rule 68(a) which was nearly

identical to the current version, Kason stated:

                [I]ts first sentence provides only for the service of offers of
                judgment on the adverse party, while its second sentence calls for
                filing of the offer only if the adverse party accepts it …. By strong
                negative inference, that latter reference to filing if and when the
                offer is accepted confirms the plain meaning of Rule 68’s first
                sentence that no filing is permitted at the time of tender. And that
                is the uniform view of the commentators.

Id. (citing 7 Moore’s Federal Practice ¶ 68.04, at 68-10 to 68-11 (2d ed. 1990), and 12 Wright &

Miller, Federal Practice & Procedure, Civil § 3002 (1973)).

        However, as Defendant correctly notes, the provisions of Rule 68(a) are inconsistent with

provisions of Rule 5 of the Federal Rules of Civil Procedure. Rule 5(a)(1) sets forth a list of

“papers [which] must be served on every party,” unless another rule provides otherwise. Among

the papers listed is an “offer of judgment.” Fed. R. Civ. P. 5(a)(1)(E). Rule 5(d)(1)(A) further

provides that “[a]ny paper after the complaint that is required to be served must be filed no later

than a reasonable time after service.” Read together, these two provisions appear to mandate that

offers of judgment be served with the Court.

        To resolve the inconsistency between Rules 5 and 68(a), the Court relies on two basic

tenets of statutory construction. First, “[i]t is a basic principle of statutory construction that a

specific statute ... controls over a general provision.” Cmty. Health Care Ass’n of N.Y. v. Shah,

770 F.3d 129, 157 (2d Cir. 2014) (quoting In re Stoltz, 315 F.3d 80, 93 (2d Cir. 2002)) (alteration

in In re Stolz). “Where there is no clear intention otherwise, a specific statute will not be

controlled or nullified by a general one, regardless of the priority of enactment.” Tyler v.

Douglas, 280 F.3d 116, 123 (2d Cir. 2001) (quoting Morton v. Mancari, 417 U.S. 535, 550–51


                                                   2
(1974)). Second, it is a “basic tenet of statutory construction” that a statutory scheme “should be

construed so that effect is given to all its provisions, so that no part will be inoperative or

superfluous, void or insignificant, and so that one section will not destroy another unless the

provision is the result of obvious mistake or error.” APWU v. Potter, 343 F.3d 619, 626 (2d Cir.

2003) (quoting Silverman v. Eastrich Multiple Investor Fund, 51 F.3d 28, 31 (3d Cir. 1995)).

        As noted above, Rule 68(a) is a detailed procedural provision, relating solely to offers of

judgment. Rule 5, in contrast, is a general provision, creating a blanket rule for all papers which

must be served. If the Court were to construe Rule 5 as mandating that even unaccepted offers

of judgment be filed, Rule 5 would supplant Rule 68(a), rendering it “superfluous, void or

insignificant.” See APWU, 343 F.3d at 626. Accordingly, to give effect to all provisions of the

Federal Rules of Civil Procedure, the Court rules that the specific provisions of Rule 68(a) trump

the general provisions of Rule 5. This ruling is consistent with the view expressed in Moore’s

Federal Practice, which states – without analysis or citation – that Rule 5’s “filing requirement is

inapplicable to a Rule 68 offer of judgment unless the offer is accepted.” 13 Moore’s Federal

Practice § 68.05[2][a] (3d ed. 2018).

        It is also well established that if an unaccepted offer of judgment is filed with the Court in

disregard of the dictates of Rule 68(a), it should be stricken from the docket. That remedy is

endorsed by leading treatises. See 12 Charles Alan Wright, Arthur R Miller & Richard L.

Marcus, Federal Practice & Procedure, Civil § 3002 (3d ed. 2018) (“The defendant should not

file the offer with the court, but if that is done by mistake the remedy is to strike the offer from

the court’s file.”); 13 Moore’s Federal Practice § 68.05[2][a] (3d ed. 2018) (“Courts generally

sanction the pre-acceptance filing by striking the offer from the record.”). This approach has

been uniformly followed by the very few courts to have addressed this issue. See Kason, 132



                                                   3
F.R.D. at 197 (citing the above-cited treatises in a sua sponte order striking a prematurely filed

offer of judgment); Scheriff v. Beck, 452 F. Supp. 1254, 1259 (D. Colo. 1978) (citing Moore’s

Federal Practice in support of its decision to grant a plaintiff’s motion to strike an unaccepted

offer); Nabors v. Texas Co., 32 F. Supp. 91, 92 (W.D. La. 1940) (granting the plaintiffs’ motion

to strike an unaccepted offer of judgment). Accordingly, Plaintiff’s motion to strike Defendant’s

offer of judgment from the docket is granted.

                                         CONCLUSION

       For the reasons set forth above, Plaintiff’s motion to strike Defendant’s offer of judgment

is granted. The Clerk of Court is directed to strike Document No. 14 from the docket.

                                              SO ORDERED.

Dated: Brooklyn, New York                     Roslynn R. Mauskopf
       March 20, 2019
                                              ____________________________________
                                              ROSLYNN R. MAUSKOPF
                                              United States District Judge




                                                 4
